UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52192 ALPHAMETRIX MANAGED FUTURES LLC (ASPECT SERIES) (Exact name of registrant as specified in its charter) Delaware 03-0607985 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) c/o ALPHAMETRIX, LLC 181 West Madison 34th Floor Chicago, Illinois 60602 (Address of principal executive offices) (312)267-8400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesý Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesýNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated fileroAccelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso Noý ii ALPHAMETRIX FUTURES LLC (ASPECT SERIES) QUARTERLY REPORT FOR PERIOD ENDED MARCH 31, 2-Q Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS Consolidated Statements of Financial Condition (unaudited) Condensed Consolidated Schedules of Investments (unaudited) Condensed Consolidated Statements of Operations (unaudited) Condensed Consolidated Statements of Changes in Members’ Capital (unaudited) Notes to Condensed Consolidated Financial Statements (unaudited) 1 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 23 Item 4T. CONTROLS AND PROCEDURES 23 PART II – OTHER INFORMATION Item 1. LEGAL PROCEEDINGS 24 Item 1A. RISK FACTORS 24 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 24 Item 3. DEFAULTS UPON SENIOR SECURITIES 24 Item 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 24 Item 5. OTHER INFORMATION 24 Item 6. EXHIBITS 25 SIGNATURES 26 iii PART I – FINANCIAL INFORMATION Item 1:Financial Statements ALPHAMETRIX MANAGED FUTURES LLC (ASPECT SERIES) Consolidated Statements of Financial Condition (Unaudited) March 31, 2010 December 31, 2009 Assets Equity in commodity trading account at clearing broker: Cash $ $ Unrealized appreciation/(depreciation) on open contracts, net ) Cash at bank Total assets $ $ Liabilities and Members' Capital Liabilities Accrued brokerage commissions $ $ Accrued sales commission Accrued sponsor's fee Accrued management fees Accrued performance fees - - Accrued operating costs and administrative fees Interest payable, net - Subscriptions received in advance Redemptions payable Total liabilities Members’ Capital Members (52,702.03 and 52,347.66 units outstanding at March 31, 2010 and December 31, 2009, respectively, unlimited units authorized) Sponsor (8.12 units outstanding at March 31, 2010 and December 31, 2009, unlimited units authorized) Total Aspect Series members' capital Noncontrolling interest Total members’ capital Total liabilities and members’ capital $ $ See accompanying notes to condensed consolidated financial statements. 1 ALPHAMETRIX MANAGED FUTURES LLC (ASPECT SERIES) Condensed Consolidated Schedules of Investments (Unaudited) As of March 31, 2010 As of December 31, 2009 % of Members’ Capital Number of Contracts Net Unrealized Appreciation / (Depreciation) on Open Contracts % ofMembers’ Capital Net Unrealized Appreciation / (Depreciation) on Open Contracts Number of
